Citation Nr: 1342218	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-21 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for osteoid osteoma, left hip.

2. Entitlement to service connection for a low back disorder, to include degenerative disc disease and degenerative joint disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. This matter comes before the Board on appeal from a March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which declined to reopen the claim of service connection for osteoid osteoma, left hip and denied service connection for a low back disorder. 

The Board notes that while the June 2012 Statement of the Case (SOC) characterizes the low back disorder claim as a claim to reopen based on new and material evidence, the Veteran has not previously filed a service connection claim for a low back disorder.  The RO initially denied service connection for a low back disorder on March 19, 2009.  A Notice of Disagreement was filed by the Veteran on March 18, 2010.  Thus, the June 2012 SOC mischaracterizes the claim as a claim to reopen based on new and material evidence.  However, the RO properly adjudicated the claim as an initial service connection claim in their March 2009 rating decision and therefore the claim is properly before the Board as an initial service connection claim.

With the exception of the new and material evidence issue, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The July 1970 and October 1970 rating decisions denying service connection for osteoid osteoma, left hip was not appealed and is now final.

2. Evidence received since the October 1970 rating decision qualifies as new and material evidence sufficient to reopen the claim of entitlement to service connection for osteoid osteoma, left hip.



CONCLUSION OF LAW

1. The July 1970 and October 1970 rating decision denying the Veteran's claim of entitlement to service connection for osteoid osteoma, left hip is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been received and the claim of service connection for osteoid osteoma, left hip is reopened.  38 U.S.C.A. §§ 5107 , 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).  In this case, by reopening the claim of entitlement to service connection for osteoid ostema, left hip, the Board is granting in full this aspect of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

New and Material Evidence to Reopen a Claim for Hearing Loss

The Veteran's claim of entitlement to service connection for osteoid osteoma, left hip was previously denied by the RO in July 1970 and October 1970.  The Veteran did not appeal these decisions and they are, therefore, final.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's claim was previously denied because the evidence of record failed to demonstrate that osteoid ostema, left hip was incurred in or was caused by service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact. 

With that having been said, the Board finds that evidence has been submitted that is both new and material.  In November 2008, VA received a statement from the Veteran asserting that he injured his hip in DaNang, Vietnam "training to get on and off trucks while they were moving at apx. 15 to 20 miles per hour.  On trying to remount on my first try I failed and fell off the back of truck"  As this evidence relates directly to the reason for why the Veteran's claim was previously denied in March 2009, it qualifies as new and material evidence and the claim of entitlement to service connection for osteoid osteoma, left hip is reopened. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for osteoid osteoma, left hip is reopened.


REMAND


Initially, the claims file contains a November 2008 letter from the Veteran stating he is on social security disability.  The SSA records are not currently in the claims file.  These records should be obtained since they may be relevant to the Veteran's appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2)  (2013).

Service Connection

The Veteran contends that he is entitled to service connection for osteoid osteoma, left hip and a low back disorder.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The evidence of record demonstrates that the Veteran is entitled to a VA examination for both conditions on appeal before appellate review may proceed on these issues.  The Veteran's November 2008 statement indicates he injured his hip in-service while training to get on and off a moving truck in Vietnam.  A June 1969 treatment report reveals a history of left hip pain for the past 12 months.  VA treatment records from March 1970 note onset of aching left hip pain in February 1968 and a diagnosis of osteoid osteoma. 

The Veteran's November 2008 statement also indicates he injured his back serving as part of a blocking force during a search and destroy operation.  The Veteran states he hurt his back "while digging my fox hole next to the LZ we were operating in support of the operation."  Service treatment records indicate treatment for low back pain in August 1967.  In an April 1990 private treatment record, the Veteran reports onset of back pain around Thanksgiving of 1989.  The record indicates the Veteran was diagnosed with distinct root pressure or a cephalad migration of L5 disc fragment.  Treatment records in the claims file indicate the Veteran was diagnosed with and treated for multiple low back disorders beginning in April 1990 until March 2009.  Diagnoses include: lumbar spondylosis, radiculopathy of bilateral lower extremities, herniated nucleus pulposus and severe spinal stenosis.  See October 1006 Operative Report. 

The determinative question in the instant case is whether any current disability of the left hip and/or back is related to service, including the incidents described by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA disability decision, as well as all records pertinent to the Veteran's SSA disability benefits claim (as described in the Veteran's November 2008 letter).  If no records are located, a written statement to that effect should be requested for incorporation into the record. 

2. Next, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed left hip disorder, osteoid osteoma, and low back disorder.  The relevant information from the claims file, including a copy of this remand, must be made available to the examiner for review.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner should diagnose and describe all left hip and low back disabilities found to be present.

The examiner should obtain a complete history from the Veteran pertaining to all injuries of the left hip and back which were sustained in service.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of at least 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's diagnosed low back disorder and/or left hip disorder had its onset during service or is in any way causally related to the Veteran's active service, including any incidents/injuries he reports having in service. 

The examiner should also address the Veteran's contention of drinking contaminated water as the cause of his left hip and low back disability.

A complete rationale must be provided for every opinion given.  The rationale should include a discussion of all of the Veteran's lay assertions concerning the etiology of his back and left hip disabilities.  The rationale should be based on sound medical principles and the Veteran's medical history.

3. After all of the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


